DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metal gate structure disposed entirely over a fin as recited in claims 8 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 11-14, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 8 and 21 have been amended to recite a metal gate structure formed entirely over a fin. While Fig. 9 of Applicant’s submitted Drawings shows a metal gate structure formed over a fin, Fig. 9 is merely a cross section along line AA’ of Figs. 1A and 1B. As seen in Figs. 1A and 1B, the actual metal gate structure runs perpendicular to the fin and is not entirely over the fin.
Claims 9, 11-14, and 22-28 depend from either claim 8 or 21 and are, therefore, also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2019/0172752 A1).
Regarding claim 15, Hsu discloses a semiconductor structure (Fig. 10), comprising:
a first high-k metal gate structure (rightmost 42 and 44) disposed entirely over an isolation feature (16) of a substrate (12);
a gate spacer layer (38 contacting first HKMG structure) disposed on a bottom portion of sidewalls of the HKMG, wherein a top portion of the sidewalls of the HKMG is free of the gate spacer layer;
a dielectric layer (28 directly contacting the first HKMG) directly contacting the gate spacer layer and the top portion of the sidewalls of the HKMG; and
a conductive feature (78) disposed adjacent to the HKMG in an interlayer dielectric layer (58, 60, 62, 64), wherein the ILD layer separates the conductive feature from the dielectric layer.

Regarding claim 17, a top surface of the gate spacer layer is above a top surface of the fin (see Fig. 10).
Regarding claim 18, the dielectric layer is disposed on and separated from the sidewalls of the second HKMG by an air gap (80).
Regarding claim 19, the device further comprises a third HKMG (middle 42 and 44) disposed over the active region, wherein a first sidewall (left sidewall in Fig. 10) and an upper portion of a second sidewall (right sidewall) opposite the first sidewall of the third HKMG are free of the gate spacer layer (see Fig. 10), and wherein the gate spacer layer is dispose on a bottom portion of the second sidewall of the third HKMG (see Fig. 10).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s claims are directed to a device with a plurality of High-k Metal Gates with not planar dielectric layers over the sidewalls of some of the HKMG’s due to the incorporation of a gate spacer along only a portion of said sidewalls. Claim 20 sufficiently limits the invention to devices which have this feature which, when combined with the remaining limitations of claim 20 and all claims from which claim 20 depends, are neither taught by nor obvious over the prior art of record.
Response to Arguments
2/02/2022 have been fully considered but they are not persuasive.
Regarding claims 8, 9, 11-14, and 21-28, Applicant’s amendments to these claims relate to new subject matter not described in the original Application.
Regarding claims 15-19, Applicant’s incorporation of the term “entirely over” does not overcome the rejection in view of Hsu as Merriam-Webster defines “over” as “in a position higher than or above another” and the entirety of the first metal gate structure of Hsu is in a higher position than the isolation feature (see Fig. 10 of Hsu).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826